OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (68 AD2d 971), to which we add only that the power of the commissioner to revoke prescription forms under subdivision 5 of section 3338 of the Public Health Law extends to any person who fails to comply with article 33 whether that person be licensed pursuant to that article or a physician who is permitted to dispense controlled substances, because he is a licensed practitioner, without a separate article 33 license (see § 3302, subd 28; § 3331).
Concur; Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.